551 F.2d 1118
77-1 USTC  P 9313
John A. FRAZIER, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 76-1923.
United States Court of Appeals,Eighth Circuit.
Submitted March 24, 1977.Decided March 29, 1977.Rehearing Denied April 14, 1977.

John A. Frazier, pro se.
Myron C. Baum, Gilbert E. Andrews, Stephen M. Gelber and Timothy B. McBride, Tax Div., Dept. of Justice, Washington, D. C., on brief, for appellee.
Before HEANEY, ROSS and HENLEY, Circuit Judges.
PER CURIAM.


1
John A. Frazier appeals from a judgment of the Tax Court finding a deficiency of $1,969.82 in his 1972 federal income tax.  The deficiency was based on the disallowance of eight dependency exemptions claimed by Frazier, the denial of head of household filing status, and disallowance of a deduction for his 1971 state income tax.


2
Upon careful consideration of the record, we agree with the Tax Court's findings and conclusions with respect to appellant's filing status and state income tax deduction.  As to the dependency exemptions, we harbor certain reservations and do not pass upon the propriety of the Tax Court's holding that separation pursuant to a New York Family Court order directing a taxpayer to stay away from his wife does not constitute separation within the meaning of 26 U.S.C. § 152(e), and its implied holding that family medical insurance premiums wholly paid by a taxpayer's employer cannot be treated as support provided by the taxpayer.  We need not resolve these issues, however, for we find ample support in the record for the Tax Court's conclusion that appellant did not in any event provide over half of the support for the children in question and that he is not, therefore, entitled to the claimed exemptions.


3
We affirm the judgment on the basis of the Tax Court's opinion, Frazier v. Commissioner, T.C. Memo. 1976-149 (May 17, 1976), with the proviso that our affirmance does not necessarily connote approval of the Tax Court's holdings on the issues discussed above.